
	
		I
		112th CONGRESS
		1st Session
		H. R. 2579
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2011
			Ms. Jenkins (for
			 herself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the Corps of Engineers to take into account
		  all available hydrologic data in conducting Missouri River basin
		  operations.
	
	
		1.Incorporation of all
			 available hydrologic dataEffective beginning on the date of enactment
			 of this Act, the Secretary of the Army, acting through the Chief of Engineers,
			 shall take into account all available hydrologic data in conducting Missouri
			 River basin operations.
		
